Title: To James Madison from William Lee, 10 April 1807
From: Lee, William
To: Madison, James



Sir,
Bordeaux April 10, 1807.

I take the liberty to enclose you an article which appeared in this days journal and has excited great surprise.  The Porte it is said has been forced to a treaty offensive & defensive with Russia & England.  If this is true and Austria as is conjectured should abandon her neutrality in favor of those powers the french Army will be unpleasantly situated.  A new conscription is called out which leads us to believe that the Emperor expects to have his hands full this Spring, but this nation are so accustomed to victory that they feel confident of success and if the ensuing campaign should turn out otherwise it would be impossible to conjecture what would be the consequence.  By this Vessel I send you a file of the moniteur.  With great respect I have the honor to remain Your Obt. Servant

Wm Lee

